 



         

Exhibit 10.10
(WEST LOGO) [c04633c04633001.gif]

     
To:
  Todd B. Strubbe
From:
  WSTC Comp. Committee
Date:
  March 13, 2006
 
   
Re:
  2006 Compensation Plan – Exhibit A

 
The compensation plan for 2006 while you are employed as President of West
Direct, Inc. (“WDI”) and West Interactive Corporation (“WIC”) is outlined below:

1.   Your base salary will be $275,000.00. Should you elect to voluntarily
terminate your employment, you will be compensated for your services as an
employee through the date of your actual termination per your Employment
Agreement.

2.   You are eligible to earn up to a $100,000 annual performance bonus for
achieving WDI’s bonus objective in Net Operating Income before corporate
allocations (“Bonus NOI”). The percent of objective achieved will apply to this
bonus calculation, but will not exceed a total of $100,000 for the year. Up to
$18,750 of this bonus will be available to be paid quarterly and trued up
annually. This bonus is not to be combined or netted together with any other
bonus set forth in this agreement.

3.   You are also eligible to receive up to a $100,000 annual performance bonus
for achieving the WIC Bonus NOI objective. The percent of objective achievement
will apply to this bonus calculation, but will not exceed a total of $100,000
for the year. Up to $18,750 of this bonus will be available to be paid quarterly
and trued up annually. This bonus is not to be combined or netted together with
any other bonus set forth in this agreement.

4.   You are eligible to receive an additional bonus for NOI in excess of your
bonus objectives. You will earn $20,000 for each $1,000,000 that Bonus NOI
exceeds the combined target objective. This bonus will be calculated at the end
of the 2006 plan year and will be paid no later than February 28, 2007. The
income from WDI and WIC will be combined to calculate this bonus.

5.   In addition, if West Corporation achieves its 2006 Net Income objective,
you will be eligible to receive an additional one-time bonus of $50,000. This
bonus is not to be combined or netted together with any other bonus set forth in
this agreement.

6.   You will be paid the amount due for any quarterly bonuses within thirty
(30) days after the quarter ends, except for the 4th Quarter and annual true-up
amounts which will be paid no later than February 28, 2007.

7.   All objectives are based upon each company’s operations and will not
include profit and income derived from mergers, acquisitions, joint ventures,
stock buy backs or other non-operating income unless specifically and
individually approved by West Corporation’s Compensation Committee.

8.   At the discretion of executive management, you may also receive an
additional bonus based on your individual performance. This bonus is not to be
combined or netted together with any other bonus set forth in this agreement.

9.   The benefit plans, as referenced in Section 7(h), shall include insurance
plans based upon eligibility pursuant to the plans. If the insurance plans do
not provide for continued participation, the continuation of

 



--------------------------------------------------------------------------------



 



    benefits shall be pursuant to COBRA. In the event Employee’s benefits
continue pursuant to COBRA and Employee accepts new employment during the
consulting term, Employee may continue benefits thereafter to the extent allowed
under COBRA. In no event shall benefits plans include the 401K Plan or the 1996
Stock Incentive Plan.

                  /s/ Todd B. Strubbe       Todd B. Strubbe         

 